Citation Nr: 9912425
Decision Date: 05/06/99	Archive Date: 06/24/99

DOCKET NO. 96-41 484               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda,
including as secondary to exposure to Agent Orange.

2 Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to August 1970,
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from August 1995 and March 1996 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania. In the August 1, 1995 rating decision,
the RO denied service connection for porphyria cutanea tarda (PCT),
to include as secondary to the veteran's exposure to Agent Orange
during service. In the March 1996 rating action, the RO denied
service connection for PTSD. The veteran timely appealed the latter
determination to the Board.

In a statement dated in January 1995 and received by the RO that
same month, the veteran reported that he was not able to work due
to nonservice-connected disabilities. As the veteran has wartime
service, the Board construes this statement as an informal claim
for nonservice-connected pension benefits, and refers this matter
to the RO for appropriate action.

The Board observes that the RO previously denied the veteran's
claim for service connection for PTSD. However, the Board concludes
(as did, apparently, the RO), that because of the unique
circumstances of this case, i.e, that the veteran did not have a
diagnosis of PTSD at the time of the September 1985 denial but
currently carries such a diagnosis, de novo consideration of the
current PTSD claim is warranted. The Board's decision on that issue
is set forth below, whereas the claim for service connection for
PCT is addressed in the REMAND following the ORDER portion of the
decision.

2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. In a September 1985 rating decision, the RO denied service
connection for PTSD on the basis that the veteran had not been
diagnosed as having that disorder. After the veteran was notified
of the decision and of his appellate rights, he submitted a Notice
of Disagreement (NOD), but did not perfect his appeal.

3. Although the service evidence does not clearly establish that
the veteran engaged in combat with the enemy, the veteran now has
a diagnosis of PTSD, the occurrence of certain of his claimed
stressful in-service experiences has been substantially
corroborated, and a VA medical examiner has established a nexus
between the veteran's Vietnam experiences and his current symptoms.

CONCLUSIONS OF LAW

1. The RO's September 1985 denial is final. 38 U.S.C.A. 5107, 7105
(West 1991); 38 C.F.R. 3.104,20.204, 20.200,20.1103 (1998).

2. With resolution of all reasonable doubt in the veteran's favor,
the criteria for PTSD have now been met. 38 U.S.C.A. 1110, 5107
(West 1991 & Supp. 1998); 38 C.F.R. 3.102, 3.303, 3.304 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background

A VA hospital summary reflects that the veteran was hospitalized
from September 19 to October 16, 1979. The summary indicates that
the veteran had been diagnosed as suffering from alcohol and drug
addiction; no other psychiatric disorders were then diagnosed. In
an October 1979 statement, the veteran alleged that he had
participated in combat operations in service. The RO denied a claim
for service connection for a psychiatric disorder, to include PTSD,
in February 1980; the veteran did not appeal that denial.

In May 1985, the veteran submitted a claim for service connection
for PTSD. In a June 1985 statement in support of the claim, the
veteran claimed that he experienced the following in-service
stressful experiences: (1) witnessing many deaths as a result of
boats being destroyed, apparently as a result of combat; (2) fears
of being shot at while dropping explosives in waterways; and (3)
witnessing the death of his commanding officer. In the statement,
the veteran also referred to treatment he had received for
psychiatric problems at the VA medical facilities in Clarksburg,
West Virginia, and Baltimore, Maryland. Also of record was a lay
statement, dated in June 1985, that was submitted by the veteran's
mother. In that statement, she reported that, since returning from
Vietnam, her son exhibited a loss of appetite and had difficulty
sleeping at night. Significantly, she stated that, on two
occasions, she awoke her son when he was having nightmares, and he
physically assaulted her. Each time she stated that the veteran
told her that he had been dreaming of a friend in Vietnam who "had
blown his brains out."

A VA hospitalization report, dated in June 1985, reflects that the
veteran was hospitalized for 16 days. The report indicates that the
veteran received treatment for alcohol abuse. The sole diagnosis
was episodic alcohol abuse. VA again hospitalized the veteran from
June 26 to July 17, 1985. Again, he received treatment for alcohol
dependence.  However, he also participated in a Vietnam

4 -

counseling program. The diagnoses were alcohol dependence, in
remission, and nervous condition by history.

In decision dated in September 1985, the RO noted that service
connection for a psychiatric disorder had previously been denied,
and essentially concluded that the veteran had not submitted new
and material evidence sufficient to reopen a claim for  benefit. In
the decision, the RO reasoned that there was no evidence that sh  
that the veteran had even been diagnosed as having PTSD. The
veteran w,, notified of the determination, filed a timely Notice of
Disagreement (NOD), but did not perfect his appeal.

In October 1995, the veteran again asserted a claim for service
connection for PTSD. He reported that he was receiving treatment
for approximately six to seven months for PTSD at the VA Medical
Center on Highland Drive in Pittsburgh, Pennsylvania. Outpatient
treatment records from that VA medical facility, dated from March
to November 1995, show that the veteran received treatment for
psychiatric problems. In July 1995, the veteran was afforded a
psychiatric evaluation. During the evaluation, he reported a
history of having served on a "heavy boat" that traveled up and
down the Vietnam coast. The veteran stated that, while stationed
there, one of his duties involved retrieving from the waterways the
corpses of American soldiers. He also reported that, during this
time, one of his fellow servicemen was killed. The veteran
explained that the soldier fell over and the current "took him." He
also reported witnessing the suicide of a fellow serviceman named
"[redacted]," whom he stated he had known from West Virginia.
Psychological testing was conducted, and the examiner reported that
it disclosed that the veteran's responses and scores were
consistent with a diagnosis of PTSD. The examiner opined, however,
that the veteran's clinical interview did not support "a full
syndrome of post-traumatic stress disorder." The impression of the
examiner was "deferred" diagnosis of PTSD.

The veteran was afforded a formal VA psychiatric examination in
January 1996. During tie examination, he stated that, although he
was sent to Vietnam as a teletype officer, he thereafter was
assigned to work on ships that patrolled the

5 -

nearby waterways. He said that several of his service comrades were
killed, and described his experiences there as "terrifying." In
addition, the veteran stated that one of his responsibilities was
to "pick dead men out of the water." In this capacity, he reported
that he would often be confronted with "their heads coming out."
The veteran said that he still had nightmares about this activity.
As another stressor, the veteran reported an incident in which he
was visiting a woman in a village that was frequented by enemy as
well as American soldiers. He explained that he barely eluded Viet
Cong soldiers by hiding under a bed.

During the examination, the veteran complained that he suffered
from frequent nightmares and flashbacks relating to his Vietnam
experiences. He also stated that he "flied off the handle easily."
He reported that, prior to service, he was very mellow." The
veteran also indicated that anniversaries of the trauma, including
Memorial Day, are very difficult for him, and that he was not able
to visit the Vietnam Memorial.

The physician reported that the veteran had a markedly enhanced
startle reflex, was "jumpy all the time" and was hypervigilant. He
described the veteran as "isolative" and "always on the alert." In
addition, the examiner indicated that the veteran made a conscious
effort to avoid all stimuli associated with the trauma. He also
reported that the veteran avoided crowds, had a markedly restricted
range of affect and a sense of a foreshortened future. In addition,
the examiner noted that the veteran was receiving VA outpatient
treatment, including medication, and that the treatment appeared to
be helping him. Nonetheless, he reported that the veteran continued
to suffered from depression, decreased appetite anhedonia, energy
loss, concentration impairment, and that he had problems sleeping,
feelings of guilt, hopelessness and helplessness.

The examiner also noted that, subsequent to service, the veteran
was prescribed Thorazine to treat schizophrenia, but reported that
he currently exhibited no evidence of a schizophrenic type of
psychosis. The diagnoses were severe PTSD and major depression. The
physician stated that the disorders, without a doubt, exacerbated
each other and were severe.

6 -

In January 1997, the veteran testified at a hearing conducted
before a hearing officer at the RO. During a hearing, the veteran
reported that, during service, he had worked as a heavy boat
operator. He stated that, in that capacity, the boats he traveled
on were subjected to hostile fire. In addition, the veteran stated
that one of his responsibilities was to "fish" the corpses of
American servicemen from the water and thereafter place them in
body bags. In this capacity, he reported that he had witnessed his
commanding officer, [redacted], get killed. He also stated that
he witnessed the suicide of a fellow serviceman named "[redacted]."

In July 1997, the RO wrote to the U.S. Army Service Center for
Research of Unit Record (Unit Records Center, formerly known as the
Environmental Support Group or "ESG") in an attempt to verify the
veteran's claimed in-service stressful experiences. In a report
dated in December 1997, the Unit Records Center responded that
[redacted] died on October [redacted], 1969, as a result of a non-
hostile drowning. In addition, a review of the materials provided
by Unit Records Center establishes that the veteran's unit, the
329th Transportation Company-Heavy Boat, provided supplies to other
units, assisted in "rescue and salvage" operations and was
responsible for the physical security of personnel and equipment
aboard assigned landing craft.

In written argument dated in November 1998, the veteran's
representative cited the decision of the Court in Suozzi v. Brown,
10 Vet. App. 307 (1997) for the proposition that the veteran is not
expected to be able to document all the claimed stressors, and is
only required to demonstrate that the claimed stressors are
consistent with the veteran's military service.

B. Analysis

Because the veteran did not perfect his appeal of the RO's
September 1985 rating action that denied service connection for
PTSD, that decision is final. See 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 3.104(a), 20.302, 20.1103 (1998).

- 7 -

However, the Board concludes (as did, apparently, the RO), that
because of the unique circumstances of this case, i.e., that the
veteran did not have a diagnosis of PTSD at the time of the
September 1985 denial, but currently carries such a diagnosis, de
novo consideration of the current PTSD claim is warranted.

The Board notes, at the outset, that the veteran has met his
initial burden of showing that his claim for service connection for
PTSD is "well grounded," meaning he has submitted evidence
sufficient to show that the claim is at least "plausible ... or
capable of substantiation." Epps v. Gober, 126 F.3d 1464, 1468
(Fed. Cir. 1997). In addition, the Board is satisfied that all
relevant facts have been properly developed and no further
assistance to the veteran is required in order to comply with the
duty to assist. See 38 U.S.C.A. 5107(a). While it appears that some
of tb records of the veteran's VA outpatient treatment have not
been associated with the claims file, for the reasons set forth
below, the absence of such records are not dispositive of the
veteran's appeal.

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressors actually occurred, and a
link, established by medical evidence, between the current
symptomatology and the claimed in-service stressors. 38 C.F.R.
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 137-138
(1997); Moreau v. Brown, 9 Vet.App. 389, 394-395 (1996); and 38
U.S.C.A. 1110, 131 and 38 C.F.R. 3.303(a) (which govern claims for
service connection, in general) .

As noted above, the veteran received a clear diagnosis of PTSD,
apparently based on the veteran's claimed in-service stressful
experiences in January 1996. Furthermore, that examiner suggested
the existence of a nexus between those experiences and service. The
question remains, however, as to whether the evidence sufficiently
establishes the existence of any of the veteran's claimed in-
service stressful experiences, and whether any such verified
experience is sufficient to support the diagnosis of PTSD.

- 8 -

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary depending upon whether the veteran engaged in "combat
with the enemy," as established by recognized military combat
citations or other official records. If the VA determines that the
veteran engaged in combat with the enemy and his alleged stressor
is combat-related, then the veteran's lay testimony or statement is
accepted as conclusive evidence of the stressor's occurrence and no
further development or corroborative evidence is required,
providing that such testimony is found to be "satisfactory," i.e.,
credible, and "consistent with the circumstances, conditions, or
hardships of service." See 38 U.S.C.A. 1154(b) (West 1991); 38
C.F.R. 3.3 04(f) (1995); Zarycki v. Brown, 6 Vet. App. 91, 98
(1993). If however, the VA determines either that the veteran did
not engage in combat with the enemy or that the veteran did engage
in combat, but that the alleged stressor is not combat related, the
veteran's lay testimony, by itself, is not sufficient to establish
the occurrence of the alleged stressor. Instead, the record must
contain service records which corroborate the veteran's testimony
or statements. See. Zarycki, 6 Vet. App. 98.

Although the veteran has claimed that he participated in combat in
service, the service records do not clearly establish that fact.
Such records reflect that although the veteran received the Vietnam
Campaign Medal, the National Defense Service Medal, and the Vietnam
Service Medal, he was not awarded any of the citations specifically
associated with combat (such as the Combat Infantryman's Badge, or
the Purple Heart, see 38 C.F.R. 3.304(f)). His in-service military
occupational specialty (MOS )was a radio teletype operator, not one
typically associated with combat. Moreover, the veteran's accounts
of being subject to hostile fire have not specifically been
substantiated.

The Board would note, however, that the Unit Records Center has
corroborated that the veteran's unit assisted in "rescue and
salvage" operations; such would appear to be consistent with the
veteran's report that in Vietnam, one of his duties was retrieving
from waterways the corpses of American servicemen. Significantly,
such experience was one of the stressors apparently considered by
the VA physician who diagnosed the veteran as having PTSD in 1996.

9 -

The Board recognizes that Unit Records Center report and the
supporting materials does not provide specific corroboration of the
veteran's participation in the alleged events or that any
individuals were killed in connection therewith. However, in light 
of the Suozzi opinion, the Board finds that such evidence
essentially indicates that the veteran may well have participated
in the retrieval and transportation of dead soldiers in Vietnam. In
that case, the Court held that, by requiring corroboration of every
detail, including the veteran's personal participation, VA defined
"corroboration" far too narrowly. See Suozzi, 10 Vet. App. at 311.
In Suozzi, the Court found that a radio log, which showed that the
veteran's company had come under attack, was new and material
evidence to warrant reopening a claim of service connection for
PTSD, despite the fact that the radio log did not identify the
veteran's participation. The Court stressed that the evidence
favorably corroborated the veteran's alleged in-service stressor.
Id.

The Board also notes that the Unit Records Center has corroborated
that [redacted], a member of the veteran's unit, drowned on
October [redacted], 1969. Although the actual circumstances of death 
weresomewhat different from the veteran's account, and that particular
incident was not reported to the January 1996 VA examiner, he
nevertheless consistently reported it in numerous statements that
were of record at the time of the January 1996 VA examiner's
evaluation and review. Inasmuch as the examiner did not specify the
particular stressor(s) underlying his diagnosis of PTSD, it is
conceivable that he could have considered not only the stressful
experiences reported at the time of the examination (to include the
activities of the veteran's unit described above), but other(s)
elsewhere reflected in the records (to include the death of [redacted]
[redacted]).

On the basis of the foregoing, the Board concludes that, although
the service evidence does not clearly establish that the veteran
engaged in combat with the enemy, the veteran has a diagnosis of
PTSD; the occurrence of certain of his claimed stressful in-service
experiences, reported in connection with his VA examination and at
other times has been substantially corroborated; and the veteran's
accounts of these experiences were of the record at the time of his
January

10-

1996 VA examination culminating in a diagnosis of PTSD. That VA
examiner also has established a nexus between the veteran's Vietnam
experiences and his current symptoms.

When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding service origin, the
degree of disability, or any other point, such doubt will be
resolved in favor of the claimant. 38 U.S.C.A. 5107; 38 C.F.R.
3.102. Under the circumstances of this case, the Board finds that,
with resolution of all reasonable doubt in the veteran's favor, the
veteran has satisfied all three elements necessary for a claim for
service connection for PTSD, i.e., a clear current diagnosis of the
disorder, credible supporting evidence that an in-service stressor
actually occurred, and a link, established by medical evidence,
between the current symptomatology and the claimed in-service
stressors. 38 C.F.R. 3.304(f). Accordingly, service connection for
PTSD is warranted.

ORDER

Service connection for PTSD is granted.

REMAND

Also before the Board is the veteran's claim for service connection
for PCT. The Board notes that a review of the claims folder reveals
that the RO denied service connection for this disorder in an
August 10, 1995 decision. The RO notified the Veteran of this
decision in a letter dated August 12, 1995. The RO received the
veteran's Notice of Disagreement (NOD) on October 25, 1995, and
thereafter issued him a statement of the case (SOC) on November 9,
1995. The letter accompanying the SOC explained that if the RO did
not receive a reply from the veteran within 60 days, or within the
remainder of the one-year period from the date of the letter
notifying him of the action on appeal, his case would be closed. A
copy of the letter was sent to the veteran's representative.
However, the veteran did not

- 11 -

file a substantive appeal with the RO, dated September 11, 1996,
until September 13, 1996.

VA regulations provide that a substantive appeal to the Board must
be filed within 60 days from the date that the RO mails the
Statement of the Case (SOC) to the appellant, or within the
remainder of the one-year period from the date of mailing of the
notification of the determination being appealed, whichever period
ends later. 38 C.F.R. 20.302 (1998); 38 U.S.C.A. 7105 (b)(2),
(d)(1) (West 1991).

If the veteran has not submitted a timely substantive appeal, the
Board has no jurisdiction to consider the issue on the merits.
Here, however, the RO has not considered the issue of the
timeliness of the substantive appeal and the Board may not do so in
the first instance because the Veteran has not had the opportunity
to offer evidence and argument on this issue. See Marsh v. West, 11
Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is hereby REMANDED to the RO for the
following actions:

1. The RO should adjudicate whether the veteran has submitted a
timely substantive appeal with respect to his claim for service
connection for PCT.

2. If the RO's determination is adverse to the veteran, he and his
representative should be provided a Supplemental Statement of the
Case (SSOC) on the issue of the timeliness of his substantive
appeal, and provided an opportunity to offer evidence and argument
with respect to that determination before the case is returned to
the Board for further consideration. The SSOC should contain a
summary of the pertinent facts as well as the pertinent laws and
regulations applicable to the proper filing of appeals.

12 -

The purpose of this REMAND is to accomplish additional development,
and it is not Board's intent to imply whether the benefits
requested should be granted or denied. The veteran need take no
action until otherwise notified, but he may furnish additional
evidence and/or argument while the case is in remand status. See
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski,
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109
(1995).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

13 -

